[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                          AUGUST 31, 2009
                            No. 09-10911                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                D. C. Docket No. 02-00257-CR-TWT-1-1

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

DAVID GOODEN,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                            (August 31, 2009)

Before TJOFLAT, EDMONDSON and BLACK, Circuit Judges.

PER CURIAM:
      David Gooden, a federal prisoner proceeding with counsel, appeals the

denial of his pro se motion for a reduced sentence, pursuant to 18 U.S.C.

§ 3582(c)(2), based on Amendment 706 to the Sentencing Guidelines, which

reduced the base offense levels applicable to crack cocaine offenses. On appeal,

Gooden, who was sentenced as career offender, argues that, contrary to our holding

in United States v. Moore, 541 F.3d 1323, 1327-30 (11th Cir. 2008), cert. denied,

129 S. Ct. 1601 (2009), the plain language of 18 U.S.C. § 3553(a)(4) requires the

district court consider the sentencing range established for the offense committed,

which cannot be the career-offender range, as that range is an enhancement that

applies to many different types of offenses. Accordingly, he argues, he meets the

requirement of § 3582(c)(2) because he was sentenced to a term of imprisonment

based on a range that subsequently has been lowered.

      “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d 983,

984 (11th Cir. 2008). A district court may modify a term of imprisonment in the

case of a defendant who was sentenced to a term of imprisonment based on a

sentencing range that subsequently has been lowered by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2). Any reduction, however, must be

“consistent with applicable policy statements issued by the Sentencing



                                          2
Commission.” Id. The applicable policy statements, found in U.S.S.G. § 1B1.10,

prohibit a reduction where an “amendment does not have the effect of lowering the

defendant’s applicable guideline range because of the operation of another

guideline.” U.S.S.G. § 1B1.10, comment. (n.1(A)). Finally, we are bound to

follow our precedent unless it is overruled en banc or by the Supreme Court. See

United States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008).

      Gooden’s sentence was based on the career-offender provisions in U.S.S.G.

§ 4B1.1, rather than the drug quantity table in U.S.S.G. § 2D1.1. Because

Gooden’s sentence did not rest on the provision regarding the quantity of crack

cocaine in U.S.S.G. § 2D1.1, which was amended under Amendment 706,

Amendment 706 did not have the effect of lowering his guideline range. Thus,

Gooden was ineligible for a sentence reduction. See Moore, 541 F.3d at 1330. As

to his argument that Moore was wrongly decided, we must follow our own

precedent. See Archer, 531 F.3d at 1352. Accordingly, we affirm.

      AFFIRMED.




                                         3